Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between Jim
Schutz (the “Executive”), and Oculus Innovative Sciences, Inc., a Delaware
corporation (the “Corporation”), as of July 26, 2016 (the “Effective Date”).
This Agreement replaces that certain employment agreement dated as of June 20,
2013 and entered into by and between the Executive and the Corporation.

 

RECITALS

 

WHEREAS, prior to the date hereof, the Executive has served in various
capacities with the Corporation, including Chief Operating Officer and General
Counsel and as of February 4, 2013 as the Corporation’s President and Chief
Executive Officer, in accordance with the terms and conditions set forth in the
related employment agreement dated as of January 1, 2004, as subsequently
amended on June 20, 2013 between the Corporation and the Executive;

 

WHEREAS, the Corporation desires that the Executive continue to be employed by
the Corporation as its President and Chief Executive Officer, and to carry out
the duties and responsibilities described below, all on the terms and conditions
set forth herein;

 

WHEREAS, the Executive serves as a Director on the Corporation’s Board of
Directors; and

 

WHEREAS, the Executive is willing to accept and continue such employment on such
terms and conditions.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises of the parties herein, the receipt and sufficiency of
which are hereby acknowledged by each of the parties, the Corporation and the
Executive hereto agree as follows:

 

1. Employment and Duties.

 

1.1 Position. On the terms and subject to the conditions set forth herein, the
Corporation agrees to continue to employ the Executive as its President and
Chief Executive Officer for the Term of Employment (as defined in Section 2).
The Executive does hereby accept and agree to such employment, on the terms and
conditions expressly set forth in this Agreement. The Executive shall, if
requested, also serve as a member of the Board of Directors of the Corporation
(the “Board”) or as an officer or director of any affiliate of the Corporation
for no additional compensation.

 

1.2 Duties. During the Term of Employment (as defined in Section 2), the
Executive shall serve the Corporation as its President and Chief Executive
Officer. The Executive shall, without limitation and without limiting the
Executive’s other duties to the Corporation, and without limiting the authority
of the Corporation’s Board of Directors, be responsible for the general
supervision, direction and control of the business and affairs of the
Corporation and have such other duties and responsibilities as the Board shall
designate that are consistent with the Executive’s position as President and
Chief Executive Officer of the Corporation. The Executive shall perform all of
such duties and responsibilities in accordance with the legal directives of the
Board and in accordance with the practices and policies of the Corporation as in
effect from time to time throughout the Term of Employment (as defined in
Section 2) (including, without limitation, the Corporation’s insider trading and
ethics policies, as they may change from time to time). While employed as
President and Chief Executive Officer of the Corporation, the Executive shall
report exclusively to the Board. Throughout the Term of Employment (as defined
in Section 2), the Executive shall not serve on the boards of directors or
advisory boards of any other entity, except for any wholly or majority owned
subsidiaries of the Corporation, unless such service is expressly approved by
the Board.

 

1.3 No Other Employment; Minimum Time Commitment. Throughout the Term of
Employment, the Executive shall both (i) devote substantially all of the
Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Corporation, and (ii) hold no other job. The
Executive agrees that any investment or direct involvement in, or any
appointment to or continuing service on the board of directors or similar body
of, any corporation or other entity, other than wholly or majority owned
subsidiaries of the Corporation, must be first approved in writing by the
Corporation. The foregoing provisions of this Section 1.3 shall not prevent the
Executive from investing in non-competitive, publicly-traded securities to the
extent permitted by Section 6(b).

 

 1 

 

 

1.4 No Breach of Contract. The Executive hereby represents to the Corporation
that: (i) the execution and delivery of this Agreement by the Executive and the
Corporation and the performance by the Executive of the Executive’s duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any other agreement or policy to which the Executive is a party or otherwise
bound; (ii) the Executive has no information (including, without limitation,
confidential information and trade secrets) of any other person or entity which
the Executive is not legally and contractually free to disclose to the
Corporation; and (iii) the Executive is not bound by any confidentiality, trade
secret or similar agreement (other than this Agreement) with any other person or
entity.

 

1.5 Place of Performance. The principal place of Executive’s employment shall be
the Corporation’s principal executive offices, currently located in Petaluma,
California, though such principal place of employment of the Executive may be
moved from time to time upon mutual agreement by the Executive and the
Corporation. The Executive agrees that the Executive will be regularly present
at the Corporation’s principal executive offices, or such other location as the
parties may designate, and that the Executive may be required to travel from
time to time in the course of performing the Executive’s duties for the
Corporation.

 

1.6 Performance Review. During the Term of Employment, the Compensation
Committee of the Corporation, in its sole discretion, will review Executive’s
performance every six (6) months beginning on the Effective Date. The
Compensation Committee will determine the performance goals and factors after
consultation with the Executive in its sole discretion and its decision shall be
binding on all persons.

 

2. Term of Employment. The “Term of Employment” shall commence on the Effective
Date, and shall continue in full force and effect until the Termination Date
pursuant to Section 5.8. This Agreement shall govern the terms of Executive’s
employment hereunder on and after the Effective Date.

 

3. Compensation.

 

3.1 Base Salary. As of the Effective Date and during the Term of Employment, the
Corporation shall pay to the Executive a base salary at the rate of $250,000 per
year, subject to increase (but not decrease) by the Board (the “Base Salary”).
The Executive’s Base Salary shall be paid in accordance with the Corporation’s
regular payroll practices in effect from time to time, but no less frequently
than monthly.

 

3.2 Annual Bonus. For each fiscal year during the Term of Employment, Executive
shall be eligible to receive an annual bonus (the “Annual Bonus”). However, the
decision to provide any Annual Bonus and the amount and terms of any Annual
Bonus shall be in the sole and absolute discretion of the Compensation Committee
of the Board. If the Compensation Committee decides to award an Annual Bonus to
Executive, it will independently negotiate a supplement to this Agreement with
Executive setting forth the terms and conditions of the Annual Bonus. Executive
must be employed by the Corporation on the day that any Annual Bonus is paid.
However, the Board of Directors or the Compensation Committee, as appropriate,
may in its sole discretion agree to pay a pro rata or full Annual Bonus, and if
such Annual Bonus is granted, then determine the amount, form and payment
schedule.

 

3.3 Equity Awards. During the Term of Employment, Executive shall be eligible to
participate in the Company’s 2006 Amended and Restated Equity Incentive Plan and
the 2011 Equity Incentive Plan or any successor plan, subject to the terms of
such plans, as determined by the Board or the Compensation Committee, in its
discretion.

 

3.4. Indemnification. (a) In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Corporation related to any contest
or dispute between the Executive and the Corporation or any of its affiliates
with respect to this Agreement or the Executive’s employment hereunder, by
reason of the fact that the Executive is or was a director or officer of the
Corporation, or any affiliate of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
the Executive shall be indemnified and held harmless by the Corporation to the
maximum extent permitted under applicable law and the Corporation’s articles and
bylaws, as may be amended from time to time, from and against any liabilities,
costs, claims and expenses, including all costs and expenses incurred in defense
of any Proceeding (including attorneys’ fees).

 

 

 2 

 

 

(b) During the Term of Employment and for a period of six (6) years thereafter,
the Corporation or any successor to the Corporation shall purchase and maintain,
at its own expense, directors’ and officers’ liability insurance providing
coverage to the Executive on terms that are no less favorable than the coverage
provided to other directors and similarly situated executives of the
Corporation.

 

3.5 Clawback Provisions. Any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Corporation which is subject to recovery under
any law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Corporation pursuant to any such law, government
regulation or stock exchange listing requirement). The Corporation will make any
determination for clawback or recovery in accordance with any applicable law or
regulation.

 

4. Benefits.

 

4.1 Health and Welfare. During the Term of Employment, the Executive shall be
entitled to participate in all employee pension and welfare benefit plans and
programs made available by the Corporation to the Corporation’s senior-level
employees generally, as such plans or programs may be in effect from time to
time.

 

4.2 Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Corporation
under this Agreement and entitled to reimbursement for all such expenses the
Executive incurs during the Term of Employment in connection with carrying out
the Executive’s duties for the Corporation, subject to the Corporation’s
reasonable expense reimbursement policies in effect from time to time. The
Corporation shall reimburse the Executive to the extent required by the
preceding sentence.

 

4.3 Vacation and Other Leave. During the Term of Employment, the Executive shall
accrue and be entitled to take paid vacation in accordance with the
Corporation’s standard vacation policies in effect from time to time, including
the Corporation’s policies regarding vacation accruals. The Executive shall also
be entitled to all other holiday and leave pay generally available to all other
employees of the Corporation.

 

5. Termination.

 

The Term of Employment and the Executive’s employment hereunder may be
terminated by either the Corporation or the Executive at any time and for any
reason; provided that, unless otherwise provided herein, either party shall be
required to give the other party at least 30 calendar days advance written
notice of any termination of the Executive’s employment in accordance with
Sections 5.7 and 5.8. Upon termination of the Executive’s employment during the
Term of Employment, the Executive shall be entitled to the compensation and
benefits described in this Section 5 and shall have no further rights to any
compensation or any other benefits from the Company or any of its affiliates.

 

 5.1 Definitions. For purposes of this Agreement:

 

(a) “Accrued Amounts” shall mean:

 

(i)  any accrued but unpaid Base Salary and accrued but unused vacation which
shall be paid within one (1) week following the Termination Date (as defined
below);

 

(ii)  reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the
Corporation’s expense reimbursement policy; and

 

(iii)  such employee benefits (including equity compensation), if any, to which
the Executive may be entitled under the Corporation’s employee benefit plans as
of the Termination Date; provided that, in no event shall the Executive be
entitled to any payments in the nature of severance or termination payments
except as specifically provided herein.

 

 

 3 

 

 

(b) “Change in Control” shall mean the occurrence of any of the following after
the Effective Date:

 

(i)  one person (or more than one person acting as a group) acquires ownership
of stock of the Company that, together with the stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of such corporation; provided that, a Change in Control shall
not occur if any person (or more than one person acting as a group) owns more
than 50% of the total fair market value or total voting power of the Company’s
stock and acquires additional stock;

 

(ii)  a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or

 

(iii)  the sale of all or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets under Section 409A.

 

For purposes of the definition of “Change of Control”, the following definitions
shall be applicable:

 

(i) The term “person” shall mean any individual, corporation or other entity and
any group as such term is used in Section 13(d) (3) or 14(d) (2) of the Exchange
Act.

 

(ii)  Any person shall be deemed to be the beneficial owner of any shares of
capital stock of the Corporation:

 

a. which that person owns directly whether or not of record, or

 

b. which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

 

c. which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (b) above, by an “affiliate” or “associate”
(as defined in the rules of the Securities and Exchange Commission under the
Securities Act of 1933, as amended) of that person, or

 

d. which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (b) above), by any other person with which
that person or his “affiliate” or “associate” (defined as aforesaid) has any
agreement, arrangement, or understanding for the purpose of acquiring, holding,
voting or disposing of capital stock of the Corporation.

  

(iii)  The outstanding shares of capital stock of the Corporation shall include
shares deemed owned through application of clause (ii) (b), (c), and (d) above,
but shall not include any other shares which may be issuable pursuant to any
agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

 

(c) “Cause” shall mean:

 

(i)  the Executive’s willful failure to perform his duties (other than any such
failure resulting from incapacity due to physical or mental illness);

 

(ii)  the Executive’s willful failure to comply with any valid and legal
directive of the Board communicated to him in writing;

 

 

 4 

 

 

(iii)  the Executive’s willful engagement in dishonesty, illegal conduct or
gross misconduct, which is, in each case, materially injurious to the Company or
its affiliates;

 

(iv)  the Executive’s embezzlement, misappropriation or fraud, whether or not
related to the Executive’s employment with the Corporation;

 

(v)  the Executive’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude;

 

(vi)  the Executive’s violation of a material policy of the Corporation that has
been provided to Executive (documents made public on the Company’s website or
through filings with the U.S. Securities and Exchange Commission are deemed
provide to the Executive);

 

(vii)  the Executive’s willful unauthorized disclosure of Confidential
Information (as defined below);

 

(viii)  the Executive’s material breach of any material obligation under this
Agreement or any other written agreement between the Executive and the
Corporation; or

 

(ix)  any material failure by the Executive to comply with the Corporation’s
written policies or rules, as they may be in effect from time to time during the
Employment Term, if such failure causes material, reputational or financial harm
to the Company.

 

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Corporation shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Corporation. In all cases the
Company shall notify the Executive in writing of the basis for any for Cause
termination by providing a detailed description of the alleged facts and
circumstances giving rise to Cause. In addition, with respect to clauses (i),
(ii), (vi), (viii) and (ix) Executive shall be given a period of at least 30
days to cure and only if Executive fails to cure within such time period will a
termination be for Cause.

 

(d) “Disability” shall mean the Executive’s inability, due to physical or mental
incapacity, to substantially perform his duties and responsibilities under this
Agreement, with or without reasonable accommodation, for 90 calendar days out of
any three hundred sixty-five (365) calendar day period, but only if the
Executive is considered disabled within the meaning of Treasury Regulation
section 1.409A-3(i)(4). Without limiting the circumstances in which the
Executive may be determined to be disabled as defined in Treasury Regulation
section 1.409A-3(i)(4), the Executive will be presumed to be disabled if
determined to be totally disabled by the Social Security Administration or if
determined to be disabled in accordance with a disability insurance program,
provided the definition of disability applied under such disability insurance
program complies with the requirements of Treasury Regulation section
1.409A-3(i)(4). Any question as to the existence of the Executive’s Disability
as to which the Executive and the Corporation cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to the
Executive and the Corporation. If the Executive and the Corporation cannot agree
as to a qualified independent physician, each shall appoint such a physician and
those two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Corporation and
the Executive shall be final and conclusive for all purposes of this Agreement.

 

(e) “Good Reason” shall mean the occurrence of any of the following, in each
case during the Employment Term without the Executive’s written consent:

 

(i)  a reduction in the Executive’s then current Base Salary; 

 

(ii)  only after a sale of the Corporation, a relocation of the Executive’s
principal place of employment by more than 50 miles, unless the new principal
place of employment is closer to Executive’s principal residence;

 

 5 

 

 

(iii)  the Corporation’s failure to obtain an agreement from any successor to
the Corporation to assume and agree to perform this Agreement in the same manner
and to the same extent that the Corporation would be required to perform if no
succession had taken place, except where such assumption occurs by operation of
law; or

 

(iv)  a material, adverse change in the Executive’s title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law).

  

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Corporation of the existence of the circumstances
providing grounds for termination for Good Reason within 30 business days of the
initial existence of such grounds and the Corporation has had at least 30
business days from the date on which such notice is provided to cure such
circumstances. If the Executive does not terminate his employment for Good
Reason within 30 calendar days after the expiration of the cure period, then the
Executive will be deemed to have waived his right to terminate for Good Reason
with respect to such grounds.

 

5.2  Termination for Cause or Without Good Reason.

 

The Executive’s employment hereunder may be terminated by the Corporation for
Cause or by the Executive without Good Reason. If the Executive’s employment is
terminated, by the Corporation for Cause or by the Executive without Good
Reason, the Executive shall be entitled to receive the Accrued Amounts.

 

5.3 Termination Without Cause or for Good Reason.

 

The Term of Employment and the Executive’s employment hereunder may be
terminated by the Executive for Good Reason or by the Corporation without Cause.
In the event of such termination, the Executive shall be entitled to receive the
Accrued Amounts and subject to the Executive’s compliance with Section 6,
Section 7, Section 8,Section 9, and Section 10 of this Agreement and his
execution of a release of claims in favor of the Company, its affiliates and
their respective officers and directors in a form attached hereto (the
“Release”) and such Release becoming effective within the applicable time period
set forth in the Release, (the “Release Execution Period”), the Executive shall
be entitled to receive the following:

 

(a)a lump sum payment equal to one-and-a half (1.5) times the Executive’s Base
Salary, which shall be paid on the 30th day following the Termination Date; and

(b)upon determination by the Corporation’s Board of Directors or Compensation
Committee, as appropriate, to be made in its sole discretion as to whether to
grant a bonus, and if such bonus is granted, the amount, form and payment
schedule. For the avoidance of doubt, Executive shall not be entitled to any
bonus solely for reason of termination, unless the Board of Directors or the
Compensation Committee, as appropriate, in its sole discretion awards a bonus to
Executive.

 

(c)   If the Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse the Executive for the monthly COBRA premium paid by the
Executive for himself and his dependents. Such reimbursement shall be paid to
the Executive on the 10th day of the month immediately following the month in
which the Executive timely remits the premium payment (“COBRA Premium
Reimbursements”). The Executive shall be eligible to receive such COBRA Premium
Reimbursement until the earliest of: (i) the eighteen-month anniversary of the
Termination Date; (ii) the date the Executive is no longer eligible to receive
COBRA continuation coverage; and (iii) the date on which the Executive becomes
eligible to receive substantially similar coverage from another employer or
other source. Notwithstanding the foregoing, if the Company’s making payments
under this Section 5.3(b) would violate the nondiscrimination rules applicable
to non-grandfathered plans under the Affordable Care Act (the “ACA”), or result
in the imposition of penalties under the ACA and the related regulations and
guidance promulgated thereunder), the parties agree to reform this Section
5.3(b) in a manner as is necessary to comply with the ACA.

 

 

 6 

 

 

(d)   Consistent with the terms of any equity incentive plan of the Company, as
approved by the stockholders, as applicable:

 

(i)   all outstanding time-based equity-based compensation awards granted to the
Executive during the Term of Employment shall become fully vested and
exercisable for the remainder of their full term; and

 

(ii)   all outstanding performance-based equity compensation awards granted to
the Executive during the Term of Employment shall remain outstanding and shall
vest or be forfeited in accordance with the terms of the applicable award
agreements, if the applicable performance goals are satisfied. The determination
whether such performance goals are satisfied shall be in the sole discretion of
the Compensation Committee or the Board, as the case may be.

 

5.4   Death or Disability.

 

(a)   The Executive’s employment hereunder shall terminate automatically upon
the Executive’s death during the Term of Employment, and the Corporation may
terminate the Executive’s employment on account of the Executive’s Disability.

 

(b)   If the Executive’s employment is terminated during the Term of Employment
on account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the Accrued Amounts. In addition, Executive’s spouse and other
dependents shall be entitled to COBRA Premium Reimbursements upon timely request
to the Corporation for such benefits. Notwithstanding any other provision
contained herein, all payments made in connection with the Executive’s
Disability shall be provided in a manner which is consistent with federal and
state law. The Corporation may deduct, from all payments made hereunder, all
applicable taxes and other appropriate deductions.

  

5.5   Change in Control Termination.

 

(a)   Notwithstanding any other provision contained herein, if the Executive’s
employment hereunder is terminated by the Executive for Good Reason or without
Cause (other than on account of the Executive’s death or Disability), in each
case within three (3) months prior to or twelve (12) months following a Change
in Control, the Executive shall be entitled to receive the Accrued Amounts and
subject to the Executive’s compliance with Section 6, Section 7, Section 8,
Section 9 and Section 10 of this Agreement and his execution of a Release which
becomes effective by the end of the Release Execution Period, the Executive
shall be entitled to receive a lump sum payment equal to one-and-a half (1.5)
times the sum of the Executive’s Base Salary, which shall be paid on the 30th
day following the Termination Date; and

 

(b)   If the Executive timely and properly elects health continuation coverage
under COBRA, the Corporation shall reimburse the Executive for the monthly COBRA
premium paid by the Executive for himself and his dependents. Such reimbursement
shall be paid to the Executive on the 10th day of the month immediately
following the month in which the Executive timely remits the premium payment.
The Executive shall be eligible to receive such reimbursement until the earliest
of: (i) the eighteen-month anniversary of the Termination Date; (ii) the date
the Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which the Executive becomes eligible to receive substantially
similar coverage from another employer or other source. Notwithstanding the
foregoing, if the Corporation’s making payments under this Section 5.5(b) would
violate the nondiscrimination rules applicable to non-grandfathered plans under
the ACA, or result in the imposition of penalties under the ACA, the parties
agree to reform this Section 5.5(b) in a manner as is necessary to comply with
the ACA.

 

(c)   Consistent with the terms of any equity incentive plan of the Company, as
approved by the stockholders, as applicable:

 

(i)   all outstanding time-based equity-based compensation awards granted to the
Executive during the Term of Employment shall become fully vested and
exercisable for the remainder of their full term; and

 

 

 7 

 

 

(ii)   all outstanding performance-based equity compensation awards granted to
the Executive during the Term of Employment shall remain outstanding and shall
vest or be forfeited in accordance with the terms of the applicable award
agreements, if the applicable performance goals are satisfied. The determination
whether such performance goals are satisfied shall be in the sole discretion of
the Compensation Committee or the Board, as the case may be.

  

5.6 Release; Exclusive Remedy.

 

(a) The Executive agrees that the payments contemplated by Section 5 shall
constitute the exclusive and sole remedy for any termination of his employment
and the Executive covenants not to assert or to pursue any other remedies, at
law or in equity, with respect to any termination of employment. The Corporation
and Executive acknowledge and agree that there is no duty of the Executive to
mitigate damages under this Agreement. All amounts paid to the Executive
pursuant to Section 5 shall be paid without regard to whether the Executive has
taken or takes actions to mitigate damages.

 

(b) As used herein, “Release” shall mean a written release, discharge and
covenant not to sue entered into by the Executive in favor of the Corporation in
the form as in Exhibit A hereto.

 

5.7 Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Term of Employment
(other than termination pursuant to Section 5.4 on account of the Executive’s
death) shall be communicated by written notice of termination (the “Notice of
Termination”) to the other party hereto in accordance with Section 14(j). The
Notice of Termination shall specify:

 

(a)The termination provision of this Agreement relied upon;

(b)To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provisions so
indicated; and

(c)The applicable Termination Date.

 

5.8 Termination Date. The Executive’s Termination Date shall be:

 

(a)If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

(b)If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

(c)If the Corporation terminates the Executive’s employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;

(d)If the Corporation terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than 30 calendar days following the date on which the Notice of Termination is
delivered; provided that, the Corporation shall have the option to provide the
Executive with a lump sum payment equal to 30 calendar days’ Base Salary in lieu
of such notice, which shall be paid in a lump sum on the Executive’s Termination
Date and for all purposes of this Agreement, the Executive’s Termination Date
shall be the date on which such Notice of Termination is delivered; and

(e)If the Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Executive’s Notice of Termination, which shall
be no less than 30 calendar days following the date on which the Notice of
Termination is delivered.

 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a Separation from Service within
the meaning of Section 409A.

 

5.9 Resignation From Boards and Committees. Upon or promptly following any
termination of Executive’s employment with the Corporation, the Executive agrees
to resign, as of the date of such termination, from (i) each and every board of
directors (or similar body, as the case may be) of the Corporation and each of
its affiliates on which the Executive may then serve, including, but not limited
to, the Board (and any committees thereof), and (ii) each and every office of
the Corporation and each of its affiliates that the Executive may then hold, and
all positions that he may have previously held with the Corporation and any of
its affiliates.

 

 

 8 

 

 

5.10 Section 409A of the Internal Revenue Code.

 

(a) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986 (“Section 409A”) and shall be construed and interpreted
consistent with that intent. In the event that any payment or benefit payable
under Section 5 of this Agreement is not compliant with Section 409A and any
taxes, penalties or interest are imposed on the Executive under Section 409A as
a result of such noncompliance (the “Section 409A Penalties”), the Corporation
shall put the Executive in an after tax economic position equivalent to the
position the Executive would have been in without the imposition of such Section
409A Penalties. The Executive shall notify the Corporation in writing of any
claim by the Internal Revenue Service or state tax authorities that, if
successful, would require the payment of any such Section 409A Penalties or
related state tax statutes. The Executive’s right to be put in an equivalent
after tax economic position is subject to the Executive providing such
notification no later than ten (10) business days after Executive is informed in
writing of such claim. If the Corporation desires to contest such claim,
Executive shall (i) cooperate with the Corporation in good faith in order to
effectively contest such claim and (ii) permit the Corporation to participate in
any proceedings relating to such claim. The Corporation shall control all
proceedings taken in connection with such contest; provided, however, that the
Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest.
This section shall also apply to any taxes, penalties, or interest imposed by
any state that are calculated in a manner similar to taxes, penalties, or
interest imposed by Section 409A(a)(1)(B), including those amounts imposed by
the California Revenue and Taxation Code (R&TC) Sections 17501 and 24601.

 

(b) If and to the extent that any payment or benefit under this Agreement, or
any plan or arrangement of the Corporation, is determined by the Corporation to
constitute “non-qualified deferred compensation” subject to Section 409A and is
payable to the Executive by reason of the Executive’s termination of employment,
then (a) such payment or benefit shall be made or provided to the Executive only
upon a “separation from service” as defined for purposes of Section 409A under
applicable regulations (a “Separation from Service”) and (b) if the Executive is
a “specified employee” (within the meaning of Section 409A and as determined by
the Corporation), such payment or benefit shall not be made or provided before
the date that is six (6) months after the date of the Executive’s Separation
from Service (or the Executive’s earlier death). For the purposes of clarity,
the first payment thereof will include a catch-up payment covering the amount
that would have otherwise been paid to the Executive during the period between
the termination of Executive’s employment and the first payment date but for the
application of this provision, and the balance of the installments (if any) will
be payable in accordance with their original schedule.

 

(c) To the extent any expense reimbursement or in-kind benefit is determined to
be subject to Section 409A, the amount of any such expenses eligible for
reimbursement or in-kind benefits provided in one taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits provided in any
other taxable year (except under any lifetime limit applicable to expenses for
medical care), in no event shall any expenses be reimbursed after the last day
of the calendar year following the calendar year in which the Executive incurred
such expenses, and in no event shall any right to reimbursement or in-kind
benefits be subject to liquidation or exchange for another benefit.

 

(d) To the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder comply with Section 409A. To the extent any payment
under this Agreement may be classified as a “short-term deferral” within the
meaning of Section 409A, such payment shall be deemed a short-term deferral,
even if it may also qualify for an exemption from Section 409A under another
provision of Section 409A. Payments pursuant to this section are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

 

6. Non-Competition.

 

The Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Corporation, the amount of sensitive and confidential
information involved in the discharge of the Executive’s position with the
Corporation, and the harm to the Corporation that would result if such knowledge
or expertise was disclosed or made available to a competitor. Based on that
understanding, the Executive hereby expressly agrees as follows:

 

 

 9 

 

 

(a) As a result of the particular nature of the Executive’s relationship with
the Corporation, in the capacities identified earlier in this Agreement, for the
Term of Employment, the Executive hereby agrees that he will not, directly or
indirectly, (i) engage in any business for the Executive’s own account or
otherwise derive any personal benefit from any business that competes with the
business of the Corporation or any of its affiliates (the Corporation and its
affiliates are referred to, collectively, as the “Company Group”), (ii) enter
the employ of, or render any services to, any person engaged in any business
that competes with the business of any entity within the Company Group, (iii)
acquire a financial interest in any person engaged in any business that competes
with the business of any entity within the Company Group, directly or
indirectly, as an individual, partner, member, shareholder, officer, director,
principal, agent, trustee or consultant, or (iv) interfere with business
relationships (whether formed before or after the Effective Date) between the
Corporation, any of its respective affiliates or subsidiaries, and any
customers, suppliers, officers, employees, partners, members or investors of any
entity within the Company Group. For purposes of this Agreement, businesses in
competition with the Company Group shall include, without limitation, businesses
which any entity within the Company Group may conduct operations, and any
businesses which any entity within the Company Group has specific plans to
conduct operations in the future and as to which the Executive is aware of such
planning, whether or not such businesses have or have not as of that date
commenced operations.

 

(b) Notwithstanding anything to the contrary in this Agreement, the Executive
may, directly or indirectly, own, solely as an investment, securities of any
Person, other than a business that competes with the business of the Company
Group, which are publicly traded on a national or regional stock exchange or on
the over-the-counter market if the Executive (i) is not a controlling Person of,
or a member of a group that controls, such Person, and (ii) does not, directly
or indirectly, beneficially own one percent (1%) or more of any class of
securities of such Person. Executive may indirectly, through a mutual or
exchange traded fund, own, solely as an investment, securities of a business
that competes with the business of the Company Group, which are publicly traded
on a national or regional stock exchange or on the over-the-counter market if
the Executive (i) is not a controlling Person of, or a member of a group that
controls, such Person, and (ii) does not, directly or indirectly, beneficially
own one percent (1%) or more of any class of securities of such business. For
purposes of this Section 6(b), “Person” shall have the meaning ascribed to such
terms in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” as described in Section 13(d) thereof.

 

7. Confidential Information.

 

As a material part of the consideration for the Corporation’s commitment to the
terms of this Agreement, the Executive hereby agrees that the Executive will not
at any time (whether during or after the Executive’s employment with the
Corporation), other than in the course of the Executive’s duties hereunder, or
unless compelled by lawful process after written notice to the Corporation of
such notice along with sufficient time for the Corporation to try and overturn
such lawful process, disclose or use for the Executive’s own benefit or purposes
or the benefit or purposes of any other person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise, any trade secrets, or other confidential data or information
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financing
methods, or plans of any entity within the Company Group; provided, however,
that the foregoing shall not apply to information which is generally known to
the industry or the public, other than as a result of the Executive’s breach of
this covenant. The Executive further agrees that the Executive will not retain
or use for his own account, at any time, any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of any entity within the Company Group.

 

8. Proprietary Rights.

 

(a) Inventions. All inventions, policies, systems, developments or improvements
conceived, designed, implemented and/or made by the Executive, either alone or
in conjunction with others, at any time or at any place during the Term of
Employment, whether or not reduced to writing or practice during such Term of
Employment, which directly or indirectly relate to the business of any entity
within the Company Group, or which were developed or made in whole or in part
using the facilities and/or capital of any entity within the Company Group,
shall be the sole and exclusive property of the Company Group. The Executive
shall promptly give notice to the Corporation of any such invention,
development, patent or improvement, and shall at the same time, without the need
for any request by any person or entity within the Company Group, assign all of
the Executive’s rights to such invention, development, patent and/or improvement
to the Company Group. The Executive shall sign all instruments necessary for the
filing and prosecution of any applications for, or extensions or renewals of,
letters patent of the United States or any foreign country that any entity in
the Company Group desires to file.

 

 

 10 

 

 

(b) Work Product. The Executive acknowledges and agrees that all writings, works
of authorship, technology, inventions, discoveries, ideas and other work product
of any nature whatsoever, that are created, prepared, produced, authored,
edited, amended, conceived or reduced to practice by the Executive individually
or jointly with others during the Term of the Executive’s employment by the
Corporation and relating in any way to the business or contemplated business,
research or development of the Corporation (regardless of when or where the Work
Product is prepared or whose equipment or other resources is used in preparing
the same) and all printed, physical and electronic copies, all improvements,
rights and claims related to the foregoing, and other tangible embodiments
thereof (collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions with
respect thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations-in-part, reissues,
extensions and renewals thereof (collectively, “Intellectual Property Rights”),
shall be the sole and exclusive property of the Corporation.

 

For purposes of this Agreement, Work Product includes, but is not limited to,
Company Group information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.

 

(c) Work Made for Hire; Assignment. All copyrightable work by the Executive
during the Term of Employment that relates to the business of any entity in the
Company Group is intended to be “work made for hire” as defined in Section 101
of the Copyright Act of 1976, and shall be the property of the Company Group. If
the copyright to any such copyrightable work is not the property of the Company
Group by operation of the law, the Executive will, without further
consideration, assign to the Company Group all right, title and interest in such
copyrightable work and will assist the entities in the Company Group and their
nominees in every way, at the Company Group’s expense, to secure, maintain and
defend for the Company Group’s benefit, copyrights and any extensions and
renewals thereof on any and all such work including translations thereof in any
and all countries, such work to be and to remain the property of the Company
Group whether copyrighted or not.

 

(d) Further Assurances; Power of Attorney. During and after the Executive’s
employment, the Executive agrees to reasonably cooperate with the Corporation to
(i) apply for, obtain, perfect and transfer to the Company Group the Work
Product as well as an Intellectual Property Right in the Work Product in any
jurisdiction in the world; and (ii) maintain, protect and enforce the same,
including, without limitation, executing and delivering to the Corporation any
and all applications, oaths, declarations, affidavits, waivers, assignments and
other documents and instruments as shall be requested by the Corporation. The
Executive hereby irrevocably grants the Corporation power of attorney to execute
and deliver any such documents on the Executive’s behalf in the Executive’s name
and to do all other lawfully permitted acts to transfer the Work Product to the
Corporation and further the transfer, issuance, prosecution and maintenance of
all Intellectual Property Rights therein, to the full extent permitted by law,
if the Executive does not promptly cooperate with the Corporation’s request
(without limiting the rights the Corporation shall have in such circumstances by
operation of law). The power of attorney is coupled with an interest and shall
not be effected by the Executive’s subsequent incapacity.

 

(e) No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
the Executive by the Corporation.

 

9. Anti-Solicitation.

 

In light of the amount of sensitive and confidential information involved in the
discharge of the Executive’s duties, and the harm to the Corporation that would
result if such knowledge or expertise were disclosed or made available to a
competitor, and as a reasonable step to help protect the confidentiality of such
information, the Executive promises and agrees that during the Term of
Employment and for a period of two (2) years thereafter, the Executive will not
use the Company’s confidential information to, directly or indirectly,
individually or as a consultant to, or as an employee, officer, shareholder,
director or other owner or participant in any business, influence or attempt to
influence the customers, vendors, suppliers, joint venturers, associates,
consultants, agents, or partners of any entity within the Company Group, either
directly or indirectly, to divert their business away from the Company Group, to
any individual, partnership, firm, corporation or other entity then in
competition with the business of any entity within the Company Group, and he
will not otherwise materially interfere with any business relationship of any
entity within the Company Group.

 

 

 11 

 

 

10. Non-Solicitation of Employees.

 

In light of the amount of sensitive and confidential information involved in the
discharge of the Executive’s duties, and the harm to the Corporation that would
result if such knowledge or expertise were disclosed or made available to a
competitor, and as a reasonable step to help protect the confidentiality of such
information, the Executive promises and agrees that during the Term of
Employment and for a period of one (1) year thereafter, the Executive will not,
directly or indirectly, individually or as a consultant to, or as an employee,
officer, shareholder, director, or other owner of or participant in any
business, solicit (or assist in soliciting) any person who is then, or at any
time within six (6) months prior thereto was, an employee of an entity within
the Company Group, who earned annually $25,000 or more as an employee of such
entity during the last six (6) months of his or her own employment to work for
(as an employee, consultant or otherwise) any business, individual, partnership,
firm, corporation, or other entity whether or not engaged in competitive
business with any entity in the Company Group.

 

11. Return of Property.

 

The Executive agrees to truthfully and faithfully account for and deliver to the
Corporation all property belonging to the Corporation, any other entity in the
Company Group, or any of their respective affiliates, which the Executive may
receive from or on account of the Corporation, any other entity in the Company
Group, or any of their respective affiliates, and upon the termination of the
Term of Employment, or the Corporation’s demand, the Executive shall immediately
deliver to the Corporation all such property belonging to the Corporation, any
other entity in the Company Group, or any of their respective affiliates.

 

12. Withholding Taxes.

 

Notwithstanding anything else herein to the contrary, the Corporation may
withhold (or cause there to be withheld, as the case may be) from any amounts
otherwise due or payable under or pursuant to this Agreement such federal, state
and local income, employment, or other taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

13. Cooperation in Litigation.

 

The Executive agrees that, during the Term of Employment or after the
termination of the Executive’s employment, he will reasonably cooperate with the
Corporation, subject to his reasonable personal and business schedules, in any
litigation which arises out of events occurring prior to the termination of his
employment, including but not limited to, serving as a witness or consultant and
producing documents and information relevant to the case or helpful to the
Corporation. The Corporation agrees to reimburse the Executive for all
reasonable costs and expenses he incurs in connection with his obligations under
this Section 13 and, in addition, to reasonably compensate the Executive for
time actually spent in connection therewith following the termination of his
employment with the Corporation.

 

14. Miscellaneous. 

 

(a) Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of the Corporation with or to any other individual(s) or
entity, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all the promises, covenants, duties, and obligations of the
Corporation hereunder.

 

 

 12 

 

 

(b) Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

 

(c) Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purposes of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

(d) Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986 and the regulations promulgated thereunder. Any
action or proceeding by either of the parties to enforce this Agreement shall be
brought only in a state or federal court located in the state of California,
Sonoma county. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

 

(e) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

(f) Entire Agreement. This Agreement replaces and supersedes prior employment
agreements, including the employment agreement executed by and between the
Executive and the Corporation dated January 1, 2004 and June 20, 2013. This
Agreement embodies the entire agreement of the parties hereto respecting the
matters within its scope. Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

 

(g) Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

(h) Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

(i) Resolution of Disputes.

 

(i) Any controversy arising out of or relating to the Executive’s employment
(whether or not before or after the expiration of the Term of Employment), any
termination of the Executive’s employment, this Agreement or the enforcement or
interpretation of this Agreement, or because of an alleged breach, default, or
misrepresentation in connection with any of the provisions of this Agreement,
including (without limitation) any state or federal statutory claims, shall be
submitted to arbitration in Santa Rosa, California, before a sole arbitrator
(the “Arbitrator”) selected from the American Arbitration Association (“AAA”),
and shall be conducted in accordance with the provisions of California Code of
Civil Procedure §§ 1280 et seq. as the exclusive remedy of such dispute;
provided, however, that provisional injunctive relief may, but need not, be
sought in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the Arbitrator. Final resolution of any
dispute through arbitration may include any remedy or relief that the Arbitrator
deems just and equitable, including any and all remedies provided by applicable
state or federal statutes. At the conclusion of the arbitration, the Arbitrator
shall issue a written decision that sets forth the essential findings and
conclusions upon which the Arbitrator’s award or decision is based. Any award or
relief granted by the Arbitrator hereunder shall be final and binding on the
parties hereto and may be enforced by any court of competent jurisdiction.

 

 

 13 

 

 

(ii) The parties acknowledge and agree that they are hereby waiving any rights
to trial by jury in any action, proceeding or counterclaim brought by either of
the parties against the other in connection with any matter whatsoever arising
out of or in any way connected with any of the matters referenced in the first
sentence of Section 14(i)(i).

 

(iii) The parties agree that the Corporation shall be responsible for payment of
the forum costs of any arbitration hereunder, including the Arbitrator’s fee.
The parties further agree that in any proceeding with respect to such matters,
the prevailing party will be entitled to recover its reasonable attorney’s fees
and costs from the non-prevailing party (other than forum costs associated with
the arbitration which in any event shall be paid by the Corporation).

 

(iv) Without limiting the remedies available to the parties and notwithstanding
the foregoing provisions of this Section 14, the Executive and the Corporation
acknowledge that any breach of any of the covenants or provisions contained in
Sections 5.9, and Sections 6 through 11 could result in irreparable injury to
either of the parties hereto for which there might be no adequate remedy at law,
and that, in the event of such a breach or threat thereof, the non-breaching
party shall be entitled to obtain a temporary restraining order and/or a
preliminary injunction and a permanent injunction restraining the other party
hereto from engaging in any activities prohibited by any covenant or provision
in Sections 5.9, and Sections 6 through 11 or such other equitable relief as may
be required to enforce specifically any of the covenants or provisions of
Sections 5.9, and Sections 6 through 11.

 

(j) Publicity.

 

The Executive hereby irrevocably consents during the term of this Agreement to
any and all uses and displays, by the Company Group and its agents,
representatives and licensees, of the Executive’s name, voice, likeness, image,
appearance and biographical information in, on or in connection with any
pictures, photographs, audio and video recordings, digital images, websites,
television programs and advertising, other advertising and publicity, sales and
marketing brochures, books, magazines, other publications, CDs, DVDs, tapes and
all other printed and electronic forms and media throughout the world, at any
time during or after the period of his employment by the Company, for all
legitimate commercial and business purposes of the Company Group (”Permitted
Uses”) without further consent from or royalty, payment or other compensation to
the Executive. The Executive hereby forever waives and releases the Company
Group and its directors, officers, employees and agents from any and all claims,
actions, damages, losses, costs, expenses and liability of any kind, arising
under any legal or equitable theory whatsoever at any time during or after the
period of his employment by the Company, arising directly or indirectly from the
Company Group’s and its agents’, representatives’ and licensees’ exercise of
their rights in connection with any Permitted Uses. At the end of the term of
this Agreement, the Company shall have no obligation to remove any
previously-published displays described in this paragraph.

 

(k) Notices.

 

(i) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly received if (i) delivered by hand or by courier, effective upon
delivery, (ii) given by facsimile or electronic version, when transmitted if
transmitted on a business day and during normal business hours of the recipient,
and otherwise delivered on the next business day following transmission, or
(iii) sent by registered or certified mail, postage prepaid, return receipt
requested, 5 business days after being deposited in the U.S. postal mail. Any
notice shall be duly addressed to the parties as follows:

 

(i) If to the Corporation:

 

Oculus Innovative Sciences, Inc.

Chairman of the Board or any Independent Director
1129 North McDowell Boulevard
Petaluma, California 94954
Fax: +1 (707) 283-0551

 

 

 14 

 

 

(ii) If to the Executive:

 

Jim Schutz
At the address on file with the Corporation

 

(ii) Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 24 for the giving of notice.

 

(l) Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.

 

(m) Provisions that Survive Termination. The provisions of Sections 3.4, 3.5, 5
through 13, and this Section 14 shall survive any termination of the Term of
Employment.

 

(n) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

(o) Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.

 

[Signature Page Follows]

 

 



 15 

 

 

IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Employment Agreement as of the Effective Date.

  

  CORPORATION       Oculus Innovative Sciences, Inc.,   a Delaware corporation  
    By: /s/ Jerry McLaughlin  

Name:

Title:

Jerry McLaughlin
Chairman of the Compensation Committee of     Oculus Innovative Sciences, Inc.  
            EXECUTIVE         By: /s/ Jim Schutz   Name: Jim Schutz

 

 

 

 

 

 

 16 

 

 



EXHIBIT A — RELEASE

 

1. Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Technical legal words are not needed to describe
what I mean. Specific terms I use in this Release have the following meanings:

 

A. “I,” “me,” and “my” include me, Jim Schutz, and anyone who has or obtains any
legal rights or claims through me, including my heirs and estate, and each of my
descendants, dependents, executors, administrators, assigns and successors.

 

B. “Employer,” as used in this Release, shall at all times mean Oculus
Innovative Sciences, Inc. and “Released Party” or “Released Parties”, individual
and collectively, means the Employer and the Employer’s parent, past or present
subsidiaries, affiliates, each of any present or former officers, directors,
shareholders, employees, agents or attorneys, trustees, insurers, successors,
predecessors, assigns, or personal representatives.

 

C. “My Claims” mean actions or causes of action, suits, claims, charges,
complaints, contracts (whether oral or written, express or implied from any
source), and promises, whatsoever, in law or equity, that I ever had, may now
have or hereafter can, shall or may have against the Employer or other Released
Party as of the date of the execution of this Release, including all unknown,
undisclosed and unanticipated losses, wrongs, injuries, debts, claims or damages
to me for, upon, or by reason of any matter, cause or thing whatsoever, that are
in any way related to my employment with or separation (termination of
employment) from the Employer.

 

By signing this Release, I am agreeing to release any actual and potential
claim, known or unknown, I have or may potentially have, in law or in equity,
either as an individual or standing in the shoes of the government, under any
federal, state or local law, administrative regulation or legal principle
(except as provided in Paragraph 4 of this Release). The following listing of
laws and types of claims is not meant to, and shall not be interpreted to,
exclude any particular law or type of claim, law, regulation or legal principle
not listed. I understand I am releasing all my Claims, including, but not
limited to, claims for invasion of privacy; breach of written or oral, express
or implied, contract; fraud or misrepresentation; and any claim under Section
1981 of the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964,
Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 626, as
amended, the Older Workers Benefit Protection Act of 1990 (“OWBPA”), 29 U.S.C.
626(f), Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §
2000e, et seq., the Americans with Disabilities Act Amendments Act (“ADAAA”), 29
U.S.C. § 2101, et seq., the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §
2601 et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), as
amended, 29 U.S.C. §§ 1001, et seq., Equal Pay Act (“EPA”), 29 U.S.C. § 206(d),
the Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101
et seq., the False Claims Act, 31 U.S.C. § 3729 et seq., the California Fair
Employment and Housing Act, the California Family Rights Act, any other state
human rights or fair employment practices act, and any other federal, state, or
local statute, law, rule, regulation, ordinance or order. This includes, but is
not limited to, claims for violation of any civil rights laws based on protected
class status; claims for assault, battery, defamation, intentional or negligent
infliction of emotional distress, breach of the covenant of good faith and fair
dealing, promissory estoppel, negligence, negligent hiring, retention or
supervision, retaliation, constructive discharge, violation of whistleblower
protection laws, unjust enrichment, payment of any kind, including any other
claim for severance pay, bonus or incentive pay, sick leave, holiday pay,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, medical expenses, or disability, violation of public policy, and all
other claims for unlawful employment practices, and all other common law or
statutory claims. To the maximum extent permitted by law, I agree that I will
not seek and waive any right to accept any relief or award from any charge or
action against the Employer before any federal, state, or local administrative
agency or federal state or local court whether filed by me or on my behalf with
respect to any claim or right covered by this Release.

 

2. Agreement to Release My Claims. Except as stated in Paragraph 4, I agree to
give up all My Claims, waive any rights thereunder, and forever discharge the
Employer and all Released Parties of and from any and all liability to me for
actions or causes of action, suits, or Claims. To the maximum extent permitted
by law, I agree that I will not seek and I waive any right to accept any relief
or award from any charge or action against the Employer or other Released Party
before any federal, state, or local administrative agency or federal state or
local court whether filed by me or on my behalf with respect to any claim or
right covered by this Release. I also agree to withdraw any and all of my
charges and lawsuits against Employer or other Released Party, except that I
may, but am not required to, withdraw or dismiss, or attempt to withdraw or
dismiss, any charges that I may have pending against the Employer or other
Released Party with the EEOC or other civil rights enforcement agency.

 

 

 17 

 

 

I represent and warrant that I have not transferred or otherwise assigned my
Claims, or parts thereof, to any person or entity, other than the Employer. I
will defend, indemnify and hold harmless the Employer from and against any claim
(including the payment of attorneys’ fees and costs actually incurred whether or
not litigation is commenced) that is directly or indirectly based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

In exchange for my agreement to release my Claims, I am receiving satisfactory
Consideration (compensation) from the Employer to which I am not otherwise
entitled by law, contract, or under any Employer policy. The consideration I am
receiving is a full and fair payment for the release of all my Claims. The
Employer and the Released Parties do not owe me anything in addition to what I
will be receiving.

 

3. Older Workers Benefit Protection Act. [This section may be revised if
Executive terminates employment as part of a “group” termination.] The Older
Workers Benefit Protection Act (“OWBPA”) applies to individuals age 40 and older
and sets forth certain criteria for such individuals to waive their rights under
the Age Discrimination in Employment Act (“ADEA”) in connection with an exit
incentive program or other employment termination program. I understand and have
been advised that this Release of My Claims is subject to the terms of the
OWBPA. The OWBPA provides that an individual cannot waive a right or claim under
the ADEA unless the waiver is knowing and voluntary. I have been advised of this
law, and I agree that I am signing this Release voluntarily, and with full
knowledge of its consequences. I understand that the Employer is giving me at
least twenty-one (21) calendar days from the date I received a copy of this
Release to decide whether I want to sign it. I acknowledge that I have been
advised to use this time to consult with an attorney about the effect of this
Release. If I sign this Release before the end of the twenty-one (21) day period
it will be my personal, voluntary decision to do so, and will be done with full
knowledge of my legal rights. I agree that material and/or immaterial changes to
the Separation Agreement or this Release will not restart the running of this
consideration period.

 

4. Exclusions from Release. My Claims do not include my rights, if any, to claim
the following: unemployment insurance or workers compensation benefits; claims
for my vested post-termination benefits under any 401(k) or similar
tax-qualified retirement benefit plan; my COBRA rights; and my rights to enforce
the terms of this Release.

 

A. Nothing in this Release interferes with my right to file a charge with the
Equal Employment Opportunity Commission (“EEOC”) or other local civil rights
enforcement agency, or participate in any manner in an EEOC investigation or
proceeding under Title VII, the ADA, the ADEA, or the EPA. I, however,
understand that I am waiving my right to recover individual relief including,
but not limited to, back pay, front pay, reinstatement, attorneys’ fees, and/or
punitive damages, in any administrative or legal action whether brought by the
EEOC or other civil rights enforcement agency, me or any other party.

 

B. Nothing in this Release interferes with my right to challenge the knowing and
voluntary nature of this Release under the ADEA and/or OWBPA, if I have rights
under such laws.

 

C. I agree that the Employer and the Released Parties reserve any and all
defenses, which any of them has or might have against any claims brought by me.
This includes, but is not limited to, the Employer’s or other Released Party’s
right to seek available costs and attorneys’ fees, and to have any monetary
award granted to me, if any, reduced by the amount of money that I received in
consideration for this Release.

 

D. Nothing in this Release releases any claims for indemnification by Executive
pursuant to any indemnification agreement, statute or otherwise or claims for
coverage under any D&O or other similar insurance policy.

 

5. Effective Date; Right to Rescind or Revoke. I understand that insofar as this
Release relates to my rights under the Age Discrimination in Employment Act
(“ADEA”), it shall not become effective or enforceable until seven (7) calendar
days after I sign it. I also have the right to rescind (or revoke) this Release
insofar as it extends to potential claims under the ADEA by written notice to
Employer within seven (7) calendar days following my signing this Release (the
“Rescission Period”). Any such rescission (or revocation) must be in writing and
hand-delivered to Employer or, if sent by mail, postmarked within the applicable
time period, sent by certified mail, return receipt requested, and addressed as
follows:

 

 

 18 

 

 

 

A. post-marked within the seven (7) calendar day Rescission Period;

 

B. properly addressed to

 

[INSERT NAME AND ADDRESS]; and

 

C. sent by certified mail, return receipt requested.

 

6. I Understand the Terms of this Release. I have had the opportunity to read
this Release carefully and understand all its terms. I have had the opportunity
to review this Release with my own attorney. In agreeing to sign this Release, I
have not relied on any statements or explanations made by the Employer or its
attorneys. I understand and agree that this Release and the attached Agreement
contain all the agreements between the Employer (and any other Released Party)
and me. We have no other written or oral agreements. I understand this Release
is a very important legal document and I agree to be bound by the terms of this
Release.

 

 

        Dated: ____________, 20__ _______________________________     Jim Schutz
     

 

 

 

 

 

 



 19 

